Citation Nr: 0206856	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  99-24 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for chronic allergic 
gastroenteritis and for gastroesophageal reflux disease, 
claimed as stomach disorder.

2.  Entitlement to service connection for a personality 
disorder.

(The issues of entitlement to service connection for 
neuropsychiatric disorder, to include depression; panic 
attacks; and a disorder manifested by dizziness, headaches, 
light-headedness, fatigue, nightmares, and hallucinations 
secondary to exposure to carbon tetrachloride, and the issue 
of entitlement to service connection for degenerative joint 
disease with chronic pain syndrome, claimed as pains in the 
back, shoulders, neck, and head, will be the subject of a 
later Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. Raymond Singer, Ph. D.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to March 
1964.  The Department of Veterans Affairs (VA) RO denied the 
benefits sought in July 1999, and the veteran appealed its 
decisions.  He and Dr. Singer presented testimony during a 
hearing before the undersigned traveling member of the Board 
of Veterans' Appeals (Board) in January 2002.  

The Board is not, at this time, considering the claims of 
entitlement to service connection for neuropsychiatric 
disorder, to include depression; panic attacks; and a 
disorder manifested by dizziness, headaches, 
light-headedness, fatigue, nightmares, and hallucinations 
secondary to exposure to carbon tetrachloride, or the claim 
of entitlement to service connection for degenerative joint 
disease with chronic pain syndrome, claimed as pains in the 
back, shoulders, neck, and head.  Rather, the Board is 
undertaking additional development on those issues pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
that issue.



FINDINGS OF FACT

1.  A personality disorder was diagnosed in service.  

2.  The veteran had acute viral gastroenteritis in service 
and felt better two days later.  Chronic stomach disorder was 
not shown in service.  Gastroesophageal reflux disease and 
chronic allergic gastroenteritis were first diagnosed in 
January 1999 and March 2000, respectively and are unrelated 
to any incident of service origin, including the veteran's 
in-service acute viral gastroenteritis which resolved in two 
days.


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease within the 
meaning of VA compensation law.  38 C.F.R. § 3.303(c) (2001).

2.  Chronic allergic gastroenteritis as well as 
gastroesophageal reflux disease, claimed as stomach disorder, 
were not incurred or aggravated in peacetime service.  38 
U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not expressly consider the provisions of the VCAA 
before they were enacted, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of RO rating 
decisions, and that he has been provided a statement of the 
case in November 1999, and other correspondence, informing 
him of the evidence necessary to substantiate his claim and 
of the criteria needed to be satisfied.  The Board concludes 
that the discussions in the rating decision, statement of the 
case, and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2000); 66 Fed. 
Reg. 45620-45632.  The veteran indicated what treatment he 
received, and VA has made reasonable attempts to obtain all 
such necessary treatment records, and the veteran submitted 
evidence as recently as the January 2002 hearing before he 
undersigned.  There are of record service, VA, and private 
medical records relating to his claim.  The VCAA indicates 
that there are situations where a VA examination is 
necessary.  The Board has reviewed the evidence and concludes 
that this is not one of them, as the record contains 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(2)(c) (West 
1991 & Supp. 2001).

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  For instance, during the hearing in January 
2002, the undersigned asked the veteran why he believed his 
stomach disorder was related to service and whether a doctor 
had stated that there was a relationship.  In this case, the 
Board finds that VA has complied with 38 C.F.R. § 3.103, 
38 C.F.R. §§ 3.159 and 3.326 as amended [see 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001)], and the duty to assist and the 
duty to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, its development and 
adjudication of the veteran's claim was consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a).  
VA's duties have been fulfilled.  Moreover, as the Board 
finds that the directives of VCAA have been complied with 
regarding VA's duties to notify and to assist the veteran, 
the Board finds that the veteran has not been prejudiced by 
the Board's consideration of the merits of his claim, as set 
forth below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample process to provide evidence and 
argument in support of his claim.  In short, the Board finds 
that the veteran has been given adequate notice of the need 
to submit evidence or argument and that he is not prejudiced 
by this decision.  Accordingly, the Board may proceed with a 
discussion of the matters at issue.

Pertinent law and regulations

In order for service connection to be granted, it must be 
shown that there is disability present which was the result 
of disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 and 3.304 (2001).  A showing of incurrence 
may be established by affirmatively showing inception during 
service, and each disability must be considered on the basis 
of the places, types, and circumstances of service as shown 
by service records.  With chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Service connection may be 
established for disease diagnosed after discharge when all of 
the evidence including that pertinent to service establishes 
that it was incurred in service.  38 C.F.R. § 3.303(a), (b), 
and (d).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Personality disorder

Personality disorders are characterized by developmental 
defects or pathological trends in the personality structure 
and are not diseases or injuries within the meaning of VA 
compensation law.  38 C.F.R. § 3.303(c) (2001).  Personality 
disorders are not subject to service connection.  
38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439 
(1992).  The service medical records show a personality 
disorder was diagnosed in February 1964.  However, since a 
personality disorder is not due to a disease, it is not a 
disability for which service connection may be granted.  
38 C.F.R. § 3.303(c).  The benefit of the doubt doctrine does 
not apply, as there is no doubt to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107; Gilbert; Alemany.

Stomach disorder

The veteran notes, and has testified in January 2002, that he 
had a stomach disorder in service and believes that there is 
a relationship between it and his current stomach disorder.  
He stated in September 1999 that he had stomach problems 
continuously throughout service.  He feels that it may be 
related to how he was treated in service and to his 
in-service exposure to carbon tetrachloride, and he has 
submitted information on exposure to carbon tetrachloride in 
support of this proposition.

Service medical records reveal that he complained of lower 
stomach pains in September 1961 and had an impression of an 
upper respiratory infection.  He was treated for acute viral 
gastroenteritis in service in December 1961 and he felt well 
two days later when he was seen again.

On service discharge examination in February 1964, the 
veteran reported that he was in excellent health and he 
denied having or having had pain or pressure in his chest, 
palpitation or pounding heart, frequent indigestion, stomach 
trouble, recent gain or loss of weight, ever having coughed 
up blood, ever having any illness other than those already 
noted, and treating himself for illnesses other than minor 
colds.  Clinically, his abdomen and viscera, including for 
hernia, were normal.  

Private medical records reveal that in April 1996, the 
veteran's abdomen was soft and nontender, in May 1997 he 
complained of pain in his chest, in August 1997 testing was 
H. pylori negative, in January 1999 an upper gastrointestinal 
series was ordered, and in late January 1999 gastroesophageal 
reflux disease was assessed and the veteran was resistant to 
seeing tobacco use as a cause of his pains.  

A March 2000 letter from Dr. Shrader indicates that the 
veteran had a history of ulcer disease and that he had taken 
Tagamet for it a few years beforehand.  Dr. Shrader felt that 
he had chronic allergic gastroenteritis.

In this case, the only one who opines that the veteran 
developed a chronic stomach disorder in service is the 
veteran.  He is a layperson and as such, his opinion as to 
medical matters is of no probative value.  Espiritu, 2 Vet. 
App. 495; Grottveit, 5 Vet. App. 93.  The evidence shows that 
gastroesophageal reflux disease was first diagnosed in 
January 1999 and that chronic allergic gastroenteritis was 
first diagnosed in March 2000.  The veteran's in-service 
gastroenteritis was acute and viral in nature, he veteran 
felt well again two days after having it, according to the 
December 1961 service medical records, there was no evidence 
of continued symptomatology from it during the remainder of 
the veteran's service by, for instance, additional treatment 
records after that, and the veteran reported that his health 
was excellent and denied having pertinent symptomatology and 
had a normal abdomen on service discharge examination, 
according to the February 1964 service discharge examination 
report.  Clearly, there was no evidence of gastroesophageal 
reflux disease in service.  Moreover, there was no evidence 
of chronic allergic gastroenteritis in service.  

Moreover, there are many years unaccounted for in the interim 
between service discharge and the diagnosis of 
gastroesophageal reflux disease and chronic allergic 
gastroenteritis.  Probative evidence showing that they are 
related to service is lacking.  The evidence preponderates 
against the claim because it shows that the veteran felt well 
two days after his in-service acute viral gastroenteritis and 
that he was normal on service discharge examination.  At this 
time, there is no competent evidence of chronic disease in 
service, there is no reliable evidence of continuity since 
service and there is no competent evidence of a nexus to 
service.  Accordingly, service connection for chronic 
allergic gastroenteritis and gastroesophageal reflux disease, 
claimed as a stomach disorder, is denied.  
38 U.S.C.A. § 5107; Gilbert; Alemany.

The benefit of the doubt doctrine does not apply, as there is 
no doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; Gilbert; Alemany.


ORDER

Entitlement to service connection for a personality disorder 
is denied.

Entitlement to service connection for chronic allergic 
gastroenteritis and gastroesophageal reflux disease, claimed 
as stomach disorder, is denied.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


